Citation Nr: 1643026	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 60 percent for service-connected congestive cardiomyopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to July 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded the claim in February 2014.  The case has been returned for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his increased rating claim in February 2009, April 2010, July 2012 and, most recently, May 2014.  In November 2014, the Veteran submitted a medical record indicating that he had an internal cardiac defibrillator implanted at the Rochester Medical Center.  In light of the additional treatment added since the last examination report, a new VA examination is indicated.

Additionally, the November 2014 record indicates that the Veteran had an ECG and a chest x-ray, results of which are not contained in the electronic record.  Thus, all of the records from the Veteran's treatment at the University of Rochester Medical Center should be associated, with any necessary privacy release from the Veteran being requested.

Also, the Veteran submitted a November 2014 VA treatment record indicating that a scanned document had been added to VistA.  Relevant ongoing medical records, including the November 2014 scanned document in VistA, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, specifically treatment records from the Rochester Medical Center. 

Regardless of his response, the RO must request records from the Rochester-Albany VA healthcare system dating since March 2014, to include the scanned document added to VistA in November 2014. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded an appropriate VA cardiovascular examination to assess the current severity of his congestive cardiomyopathy. 

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner is asked to complete new diagnostic tests and studies, to include an echocardiogram (EKG) and stress test, to the extent possible.  All pertinent symptomatology and findings should be reported in detail. 

The examiner must report in detail the Veteran's complaints of dyspnea, fatigue, angina, dizziness, or syncope. Based on the current diagnostic testing, the examiner must report on workload METs limitations and left ventricular dysfunction, to include ejection fraction percentages. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


